Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1 and 4-22 are pending in the current application. Claims 16-22 have been withdrawn.
Claim Objections
Claim 1 is objected to because of the following informalities:  
On line 8, please replace “masking microfluidic” with “masking the microfluidic”.
On line 9, please replace “spaces” with “space” for consistency with previous amendments.
Throughout Claim 1, please consistently use either “void space” or “internal void space”.
Last line, please replace “spaces” with “space” for consistency with previous amendments.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 6, the structure of EDMA is unclear. [0042] of the instant specification discloses that EDMA is ethylene dimethacrylate. However, [0047] of the instant specification redefines EDMA as ethylene glycol dimethacrylate. Therefore, it is unclear what structure corresponds to EDMA as claimed in Claim 6.
Claim Rejections - 35 USC § 103






The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 4-5, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over West and Satterfield (“Fabrication of porous polymer monoliths in microfluidic chips for selective nucleic acid concentration and purification”) in view of Blackburn (US 2005/0009101) and Light (US 2016/0032371).
With regard to Claim 1, West and Satterfield disclose fabrication and modification of porous polymer monoliths for the selective concentration and extraction of nucleic acids sequences (Abstract). West and Satterfield disclose a method for creating a monolith in a void space of a microfluidic device comprising filling the internal void space of the microfluidic device with a polymerization mixture comprising one or more photopolymerizable acrylate monomers, a porogen, and a photo initiator (Page 11, Section 2.1, Part 4; Page 13, Steps 4 and 6, monoliths are readily created by choosing a crosslinker, a functional monomer, a porogenic diluent, and a photo initiator; the capillaries are filled with the monolith precursor and photoinitiated; the monolith precursor includes the photopolymerizable acrylate monomer of ethylene glycol dimethacrylate). West and Satterfield disclose masking the microfluidic device to prevent light form reaching the internal void space with the exception of a gap to allow light to reach a preselected portion of the void space (Page 13, Step 6, devices and capillaries should be masked where appropriate to avoid polymerization of the monolith in undesired regions of the microfluidic device).  

West and Satterfield disclose that the porous polymer monolith was functionalized using amine-terminated molecules including oligonucleotide capture probes (Abstract, Page 13, Step 8). 
However, West and Satterfield are silent to the polymerization mixture comprising a capture affinity element, wherein the capture affinity element is an acrydite-modified capture oligonucleotide and is soluble in the polymerization mixture, and polymerizing polymerization mixture in the preselected portion to form in the preselected portion a porous polymer monolith with capture affinity element on a polymer monolith surface.
Blackburn discloses a variety of microfluidic devices with configurations including the use of biochannels or microchannels comprising arrays of capture binding ligands to capture target analytes in samples (Abstract). Blackburn discloses that in the fabrication of polyacrylamide embodiments of the polymeric hydrogel arrays used as binding layers for biological molecules, the acrylamide solution typically is imaged through a mask during the UV polymerization/crosslinking step ([0156]). Blackburn discloses that biomolecules such as oligonucleotides are covalently attached by forming an amide, 
Blackburn discloses that alternatively, oligonucleotides bearing 5’-terminal acrylamide modifications can be used that efficiently copolymerize with acrylamide monomers to form DNA-containing polyacrylamide copolymers ([0158]). Blackburn discloses that this approach has made available the commercially marketed Acrydite capture probes ([0158]). The Acrydite moiety is a phosporamidite that contains an ethylene group capable of free-radical copolymerization with acrylamide ([0158]).
Furthermore, it would be obvious to one of ordinary skill that an acrydite oligonucleotide could be copolymerized with other vinyl-based polymerizable monomers besides acrylamide, including the ethylene glycol dimethacrylate (EGDMA) of West and Satterfield. See for example Light (US 2016/0032371, [0031], [0032]).
Finally, it would be obvious to one of ordinary skill in the art that the acrydite-modified capture oligonucleotide must be soluble in the polymerization mixture, in order for the acrydite-modified capture oligonucleotide to be copolymerized with the other polymerizable monomers in the polymerization mixture.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the polymerization mixture of West and Satterfield to comprise a capture affinity element, wherein the capture affinity element is an acrydite-modified capture oligonucleotide and is soluble in the polymerization mixture, and polymerizing polymerization mixture in the preselected portion to form in the preselected portion a 
With regard to Claim 4, West and Satterfield disclose wherein the microfluidic device is exposed to ultraviolet light (Page 13, Step 6).
With regard to Claim 5, the instant specification discloses that after the polymerization step, “the unpolymerized polymerization solution is then rinsed from the internal void spaces” ([0012]). The instant specification discloses that “thus this is basically a one step method when compared with methods requiring iteration of processes or treatment after formation” ([0012]). Since the instant specification discloses that polymerization and rinsing may be considered as a single step, Steps 6 and 7 from Page 13 of West and Satterfield (filling, masking, exposing, and rinsing) may be considered a single step.
With regard to Claim 13, West and Satterfield disclose wherein the preselected void space is a channel (Abstract).
With regard to Claims 14 and 15, West and Satterfield disclose fabrication and modification of porous polymer monoliths for the selective concentration and extraction of nucleic acids sequences (Abstract). West and Satterfield disclose a microfluidic device comprising a porous polymer monolith (Page 11, Section 2.1, Part 4; Page 13, Claim 15)). The porous polymer monolith is within a preselected void within the microfluidic device (Page 13, Step 6, devices and capillaries should be masked where appropriate to avoid polymerization of the monolith in undesired regions of the microfluidic device).  
The porous polymer monolith is anchored to a surface in the preselected void (Page 13, Step 6; Page 14, PPMs form a covalent bond with the microchannel wall). 
West and Satterfield disclose that the porous polymer monolith was functionalized using amine-terminated molecules including oligonucleotide capture probes (Abstract, Page 13, Step 8). 
However, West and Satterfield are silent to the porous polymer monolith with copolymerized functionalities, a portion of the copolymerized functionalities providing capture oligonucleotides on the monolith surface.
Blackburn discloses a variety of microfluidic devices with configurations including the use of biochannels or microchannels comprising arrays of capture binding ligands to capture target analytes in samples (Abstract). Blackburn discloses that in the fabrication of polyacrylamide embodiments of the polymeric hydrogel arrays used as binding layers for biological molecules, the acrylamide solution typically is imaged through a mask during the UV polymerization/crosslinking step ([0156]). Blackburn discloses that biomolecules such as oligonucleotides are covalently attached by forming an amide, ester, or disulfide bond between the biomolecule and the derivatized polymer 
Blackburn discloses that alternatively, oligonucleotides bearing 5’-terminal acrylamide modifications can be used that efficiently copolymerize with acrylamide monomers to form DNA-containing polyacrylamide copolymers ([0158]). Blackburn discloses that this approach has made available the commercially marketed Acrydite capture probes ([0158]). The Acrydite moiety is a phosporamidite that contains an ethylene group capable of free-radical copolymerization with acrylamide ([0158]).
Furthermore, it would be obvious to one of ordinary skill that an acrydite oligonucleotide could be copolymerized with other vinyl-based polymerizable monomers besides acrylamide, including the ethylene glycol dimethacrylate (EGDMA) of West and Satterfield. See for example Light (US 2016/0032371, [0031], [0032]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the porous polymer monolith of West and Satterfield to have copolymerized functionalities, with a portion of the copolymerized functionalities providing capture oligonucleotides on the monolith surface, as taught by Blackburn and Light, since providing an acrydite-modified oligonucleotide in the polymerization mixture is an alternative to post-polymerization attachment of an amine-terminated oligonucleotide capture probe as described in West and Satterfield, and one of ordinary skill in the art would have a reasonable expectation of success in providing the acrydite-modified oligonucleotide as part of the polymerization mixture to form the porous polymer monolith.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over West and Satterfield (“Fabrication of porous polymer monoliths in microfluidic chips for selective nucleic acid concentration and purification”) in view of Blackburn (US 2005/0009101) and Light (US 2016/0032371), as applied to the claims above, and in further view of Han (US 2016/0177382).
With regard to Claim 6, modified West and Satterfield disclose all the limitations in the claims as set forth above. West and Satterfield disclose wherein the one or more photopolymerizable acrylate monomer is ethylene glycol dimethacrylate (Page 11, EGDMA). However, West and Satterfield is silent to wherein the acrylate monomers are one or more from the group of PEGDA and EDMA.
Han discloses a method of increasing reaction rates by concentrating a target molecule in a liquid phase in the region of a reactant or ligand immobilized on a solid (Abstract). Han discloses the solid may be a porous polymer monolith ([0016]). Han discloses that the porous polymer monolith may be made from glycidyl methacrylate and ethylene dimethacrylate (EDMA) ([0016], [0073]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the acrylate monomer to be EDMA, as taught by Han, since acrylate and methacrylate monoliths are the most common porous polymer monoliths.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over West and Satterfield (“Fabrication of porous polymer monoliths in microfluidic chips for selective nucleic acid concentration and purification”) in view of Blackburn (US 2005/0009101) and Light (US 2016/0032371), as applied to the claims above, and in further view of Tia (US 2013/0266956).
With regard to Claims 7-10, modified West and Satterfield discloses all the limitations in the claims as set forth above. West and Satterfield disclose that oligonucleotide functionalized porous polymer monoliths are an ideal material for nucleic acid sample preparation using microfluidic devices (Page 10). However, modified West and Satterfield is silent to wherein the capture oligonucleotide is complementary to a target DNA sequence (Claim 7), to a target from a gene from a microorganism (Claim 8), to a target from a gene from DNA of a bacterium (Claim 9), to a target from an antibiotic resistance gene (Claim 10).
Tia discloses microfluidic devices that include a chamber having a separation medium, a first binding medium, and a second binding medium (Abstract). Tia discloses that the microfluidic devices are configured to detect the presence of one or more analytes in a sample ([0048]). The samples of interest may include DNA from a bacteria ([0049]-[0050]) and may be used to detect antibiotic resistant infections ([0081]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the capture oligonucleotide of modified West and Satterfield is complementary to a target DNA sequence (Claim 7), to a target from a gene from a microorganism (Claim 8), to a target from a gene from DNA of a bacterium (Claim 9), to a target from an antibiotic resistance gene (Claim 10), as taught by Tia, for sample preparation and detection of the claimed target analytes.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over West and Satterfield (“Fabrication of porous polymer monoliths in microfluidic chips for selective nucleic acid concentration and purification”) in view of Blackburn (US 2005/0009101), Light (US 2016/0032371), and Tia (US 2013/0266956), as applied to the claims above, and in further view of Robledo et al (“Detection of the KPC gene in Escherichia coli, Klebsiella pneumonia, Pseudomonas aeruginosa, and Acinetobacter baumannii during a PCR-based nosocomial surveillance study in Puerto Rico”).
With regard to Claim 11, modified West and Satterfield disclose all the limitations in the claims as set forth above. However, modified West and Satterfield is silent to wherein the capture oligonucleotide is complementary to a portion of the KPC gene, or NDM gene, or VIM gene.
Robledo et al (Robledo) discloses that during the past decade, the emergence of multi-beta-lactam-resistant gram-negative bacilli has become an important clinical problem associated with increases in mortality rates and the length and cost of hospital stays (Abstract). The KPC enzyme is associated with antibiotic resistance to carbapenems (P2968/Column 1, P2970/Column 1).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the capture oligonucleotide of modified West and Satterfield is complementary to a portion of the KPC gene, or NDM gene, or VIM gene, as taught by Robledo, in order to detect bacterial infections that are antibiotic resistant due to the presence of the KPC gene.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over West and Satterfield (“Fabrication of porous polymer monoliths in microfluidic chips for selective nucleic acid concentration and purification”) in view of Blackburn (US 2005/0009101) and Light (US 2016/0032371), as applied to the claims above, and in further view of Ehrlich (US 2012/0220022).
With regard to Claim 12, modified West and Satterfield discloses all the limitations in the claims as set forth above. West and Satterfield disclose the use of a fused silica capillary microchannel for the creation of the porous polymer monolith, which is polymerized using photoinitiation using UV light (P10/Section 2, Page 3, Step 6). However, modified West and Satterfield is silent to wherein the microfluidic device is of polypropylene.
Erlich discloses a microfluidic device that is made of a thermoplastic polymer that includes a channel which further includes a porous polymer monolith which is prepared via UV initiated polymerization ([0142]). Erlich discloses that channels on microfluidic chips may be manufactured from polypropylene, which is transparent enough for efficient UV transmission ([0152]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the microfluidic device of modified West and Satterfield is made of polypropylene, as taught by Erlich, since polypropylene is transparent enough for efficient UV transmission for creation of a porous polymer monolith.
Response to Arguments
Applicant's arguments filed 27 September 2021 have been fully considered.  Applicant’s arguments regarding the previous 35 USC 112(a), 112(b), and 102(a)(1) rejections have been fully considered and are persuasive. Therefore, these rejections have been withdrawn. However, Claim 6 is rejected under 35 USC 112(b) and Claims 14 and 15
With regard to the 103 rejections of Claims 1, 4, and 13 over West and Satterfield in view of Blackburn and Light, Applicant argues on Page 2 of the Remarks that a problem using acrydites is that these are essentially insoluble in polymerizable mixtures used in prior art monolith construction. Applicant argues that West and Satterfield avoids this problem by using an amine-terminated chemistry incompatible with polymerization to covalently attach an oligonucleotide, which requires a separate and complex functionalization step.
In response, West and Satterfield use a polymerization mixture of 12.5% NaH2PO4, 12.5% ethyl acetate, 40% methanol, 10.5% 3-glycidyl propyl dimethoxy methylsilane, 24.5% ethylene glycol dimethacrylate and 5.0 mg azobisisobutyronitrile (Page 11, Section 2.1, #4). 
The porous polymer monolith of the instant specification has a polymerization mixture of 18.5% poly(ethylene glycol) diacrylate (PEGDA), 18.5% ethylene glycol dimethacrylate (EDMA), 14% 2-propanol, 41.5% n-dodecanol, 4.5% acrydite-modified oligonucleotide (in 1:1 2-propanol:water), and 3% benzoin methyl ether photoinitiator ([0048]).
While it is unclear if an acrydite-modified oligonucleotide would be soluble in the polymerization mixture of West and Satterfield, the Examiner asserts it would be obvious to modify the polymerization mixture, if necessary, to make the acrydite-modified oligonucleotide soluble in order for the acrydite-modified capture oligonucleotide to be copolymerized with the other polymerizable monomers in the polymerization mixture.

Applicant argues on Pages 3-6 of the Remarks that while the polymer in West and Satterfield is formed into a monolith, the polymer of Blackburn and Light is formed into a hydrogel. Applicant argues that gel matrices of Blackburn and Light have unobvious differences in the formulation of the polymerizable mixture, manufacture, and properties of the final product vs. a porous polymer monolith, which Applicant details on Pages 4-5. Applicant argues that the hydrogels have solubility characteristics that are incompatible with the organic solvents and monomers required for creating porous polymer monoliths, which Applicant details on Page 6. Applicant argues that given these solubility incompatibilities, one with reasonable skill in the art would not consider mixing acrydites with the organic solvents and components needed to form these porous monoliths.
In response, the Examiner appreciates Applicant’s skilled arguments. However, the prior art provides examples of porous polymer monoliths that may be obtained using water as a component of an acrylate polymerization mixture, which would necessarily increase the solubility of an acrydite-modified oligonucleotide. See for example Mudrik (US 2013/0277218, Abstract, [0040], [0044]) and Liu (US 2015/0101930, [0042], [0051]). The Examiner maintains that it would be obvious to modify the polymerization 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777